Exhibit 10.1

 

THIRD AMENDMENT TO COLLABORATION AND LICENSE AGREEMENT

 

This Third Amendment (the “Third Amendment”) executed on July 15, 2011 and is
made and effective as of June 30, 2011 (the “Third Amendment Effective Date”)
and amends the Collaboration and License Agreement dated as of December 23, 2008
(as previously amended), between SYNTA PHARMACEUTICALS CORP., a Delaware
corporation having a principal office at 45 Hartwell Avenue, Lexington, MA
02421, U.S.A. (“SYNTA”), and F. HOFFMANN-LA ROCHE LTD, a Swiss corporation
having a principal office located at Grenzacherstrasse 124, CH-4070 Basel,
Switzerland (“ROCHE BASEL”) and HOFFMANN-LA ROCHE INC., a New Jersey corporation
having a principal office at 340 Kingsland Street, Nutley, New Jersey 07110,
U.S.A.  (“ROCHE NUTLEY”; ROCHE BASEL and ROCHE NUTLEY together referred to as
“ROCHE”) (the “Agreement”).  Capitalized terms shall have the meaning set forth
in the Agreement.

 

INTRODUCTION

 

WHEREAS, SYNTA and ROCHE have reached agreement with respect to ROCHE having the
right to continue Research related to Licensed Compounds; and

 

WHEREAS, the Parties wish to amend the Agreement, as described herein.

 

NOW THEREFORE, for and in consideration of the mutual covenants contained in
this Third Amendment, the Parties agree:

 

1.             Research License.    SYNTA hereby grants to ROCHE for the period
beginning on the Third Amendment Effective Date and continuing for the remainder
of the Term, an exclusive, worldwide, paid-up right and license, without the
right to grant sublicenses (except in accordance with Section 6.4), under the
SYNTA Intellectual Property to enable ROCHE to perform Research relating to
Licensed Compounds.  As of the Third Amendment Effective Date, the compounds
identified in Appendix A are deemed to be a complete list of Licensed
Compounds.  For clarity this list does not include Licensed Compounds returned
to Synta as part of the Second Amendment executed on January 31, 2011.

 

2.             Effect on Agreement.    Except as amended by this Third
Amendment, the Agreement shall remain in full force and effect.  After the date
of this Third Amendment, every reference in the Agreement to the “Agreement”
shall mean the Agreement as amended by the Amendment, the First Amendment, the
Second Amendment, and this Third Amendment.

 

[Remainder of page intentionally left blank.]

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to Synta Pharmaceuticals Corp.’s
application requesting confidential treatment under Rule 24b-2 of the Securities
Exchange Act of 1934, as amended.

 

1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have entered into this Amendment as of the
Amendment Execution Date.

 

SYNTA PHARMACEUTICALS CORP.

 

 

 

 

 

By:

/s/ Keith Ehrlich

 

 

 

 

 

 

Name:

Keith Ehrlich

 

 

 

 

 

 

Title:

CFO

 

 

 

 

 

 

 

 

F. HOFFMANN-LA ROCHE LTD

 

 

 

 

 

By:

/s/ Christophe Carissimo

 

By:

/s/ Melanie Frey Wick

 

 

 

 

 

Name:

Christophe Carissimo

 

Name:

Dr. Melanie Frey Wick

 

 

 

 

 

Title:

Global Licensing Director

 

Title:

Vice Director

 

 

 

 

 

 

HOFFMANN-LA ROCHE INC.

 

 

 

 

 

By:

/s/ Joseph S. McCracken

 

 

 

 

 

 

Name:

Joseph S. McCracken

 

 

 

 

 

 

Title:

Vice President

 

 

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to Synta Pharmaceuticals Corp.’s
application requesting confidential treatment under Rule 24b-2 of the Securities
Exchange Act of 1934, as amended.

 

2

--------------------------------------------------------------------------------


 

APPENDIX A

 

Licensed Compounds

 

[***]

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to Synta Pharmaceuticals Corp.’s
application requesting confidential treatment under Rule 24b-2 of the Securities
Exchange Act of 1934, as amended.

 

3

--------------------------------------------------------------------------------